— In a proceeding to compel the executors of an estate to transfer certain real property to the petitioner, petitioner appeals from so much of a decree of the Surrogate’s Court, Nassau County, dated December 18, 1980, as required her to post security in the amount of $7,500 with the executors of the estate as a condition precedent to the issuance of a deed. Decree affirmed insofar as appealed from, with $50 costs and disbursements payable personally by appellant. Under the circumstances at bar, where the property in question may still subject the decedent’s estate to additional tax liability, the Surrogate did not abuse his discretion in requiring appellant to provide an undertaking in the amount of $7,500 as a condition precedent to her acquisition of the property. Lazer, J. P., Cohalan, Margett and O’Connor, JJ., concur.